 


114 HR 2409 IH: Main Street Revival Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2409 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Swalwell of California (for himself, Mr. Collins of New York, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow small businesses to defer the payment of certain employment taxes. 
 
 
1.Short titleThis Act may be cited as the Main Street Revival Act. 2.Deferral of certain employment taxes by small businesses (a)In generalSection 3111 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(f)Election by small businesses To defer payment 
(1)In generalA specified small business may elect to pay the specified first-year employment taxes of such business in installments as provided in paragraph (2). (2)Payment in installments (A)In generalIf an election is made under paragraph (1), the specified first-year employment taxes shall be paid in 4 equal installments. The first installment shall be paid on the date which is one year after the end of the specified first year and each succeeding installment shall be paid on the date which is one year after the due date of the previous installment. 
(B)Acceleration of payment under certain circumstancesIf there is an addition to tax for failure to pay timely assessed with respect to any installment required under this subsection, a liquidation or sale of substantially all the assets of the taxpayer (including in a title 11 or similar case), a cessation of business by the taxpayer, or any similar circumstance, then the unpaid portion of all remaining installments shall be due on the date of such event (or in the case of a title 11 or similar case, the day before the petition is filed). (C)Proration of any deficiency to installmentsIf an election is made under paragraph (1) to pay the specified first-year employment taxes in installments and a deficiency has been assessed, the deficiency shall be prorated to such installments. The part of the deficiency so prorated to any installment the date for payment of which has not arrived shall be collected at the same time as, and as a part of, such installment. The part of the deficiency so prorated to any installment the date for payment of which has arrived shall be paid upon notice and demand from the Secretary. This subsection shall not apply if the deficiency is due to negligence, to intentional disregard of rules and regulations, or to fraud with intent to evade tax. 
(3)Specified small businessFor purposes of this section— (A)In generalThe term specified small business means any HUBZone business if there is a reasonable expectation as of the first day of the specified first-year that such business will not employ more than 25 full-time employees (determined under section 45R(d) by treating the specified first year as the taxable year) for such year. Such term shall not include any business unless the specified first-year of such business begins after the date of the enactment of this subsection. 
(B)HUBZone businessThe term HUBZone business means any employer if— (i)every trade or business of such employer is actively conducted within a HUBZone, and 
(ii)a substantial portion of the services performed for such employer by its employees are performed in a HUBZone. (C)HUBZoneThe term HUBZone means any area which would be a historically underutilized business zone (as defined in section 3(p)(1) of the Small Business Act) if such section were applied without regard to subparagraphs (C), (D), and (E) thereof. 
(4)Specified first-year employment taxesFor purposes of this section— (A)In generalThe term specified first-year employment taxes means, with respect to any specified small business, the taxes imposed under subsections (a) and (b) with respect to wages paid during the specified first-year of such business. 
(B)Specified first-yearThe term specified first-year means, with respect to any specified small business, the 1-year period beginning on the first date that any employee of such business performs any service for such business. (5)Aggregation rules, etcAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as one person for purposes of this subsection. Any reference in this subsection to any person shall include a reference to any predecessor of such person. 
(6)Trust funds held harmlessAppropriations, deposits, and transfers to the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) shall be made in such amount, at such time, and in such manner as such appropriations, deposits, and transfers would be made if this subsection had never been enacted. . (b)Effective dateThe amendment made by this section shall apply to any specified small business (as defined in section 3111(f) of the Internal Revenue Code of 1986, as added by this section) the specified first-year of which (within the meaning of such section) begins after the date of the enactment of this Act. 
 
